United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3173
                                   ___________

Cal Jean Bell,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ryan Shaw, Service Officer,             *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                              Submitted: February 23, 2011
                                 Filed: March 1, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Cal Jean Bell appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal
of her civil action. After careful review, we conclude that the district court had no
authority to grant the requested relief. See 38 U.S.C. §§ 7252, 7261; Mehrkens v.
Blank, 556 F.3d 865, 869 (8th Cir. 2009). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.